Case 3:20-cv-00136-GMG-RWT Document1 Filed 08/03/20 Page 1of11 PagelD #: 1

CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER

FILED

IN THE UNITED STATES DISTRICT COURT AUG 03 2020

FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

U.S. DISTRICT COURT-WVND
CLARKSBURG, WV 26301

KEENAN A. DAVIS" thal 9277

 

 

 

Full Name of Plaintiff Inmate Number

. ae 2 es

CivNo. 0 LO ey | 3
v. : (to be filled in by the Clerk’s Office)
PA MW HON EB : ( Vv ) Demand for Jury Trial
Name of Defendant 1 3 (__) No Jury Trial Demand
NURSE. SENEO | Cowl
Name of Defendant 2 : ei
Tyiinble

ich ABDUL AZ12 DUS
Name of Defendant 3 :

ClO M Li STON
Name of Defendant 4

cyo © OWENS

Name of Defendant 5

(Print the names of all defendants. If the names of all
defendants do not fit in this space, you may attach
additional pages. Do not include addresses in this

section).

L NATURE OF COMPLAINT
Indicate below the federal legal basis for your claim, if known.
Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

J Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388
(1971) (federal defendants)

Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
United States

Page 1 of 6
Case 3:20-cv-00136-GMG-RWT Document 1 Filed 08/03/20 Page 2 of 11 PagelD #: 2

IL. ADDRESSES AND INFORMATION
A. PLAINTIFF

i DANY ise Pens SS fa
aT (Last, First, MI)
bSSlo- ot .

inmate Number \ a

FCA+ Sep uy |i (
Place of Confinement ,

FCL- Sch yy li P.O, Bax 7535

Address |

Mineceville  Schovlkiil Cou nity, PA VIS5HU -O FES
City, County, State, Zip Code .

 

 

Indicate whether you are a prisoner or other confined person as follows:
Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner

S|] 1 |

Convicted and sentenced federal prisoner

B. DEFENDANT(S)
Provide the information below for each defendant. Attach additional pages if needed.

Make sure that the defendant(s) listed below are identical to those contained in the caption. If
incorrect information is provided, it could result in the delay or prevention of service of the
complaint.

Defendant 1:

PA Hoover

Name (Last, First)

PA €Physicians Recicts mice

 

Current Job ive
USP Hazelton P.O. Box 2000
Current Work Address

Beveedon Mille, WV 2b526

}
City, County, State, Zip Code

Page 2 of 6
Case 3:20-cv-00136-GMG-RWT Document 1 Filed 08/03/20 Page 3 of 11 PagelD #: 3
Case 3:20-cv-00136-GMG-RWT Document1 Filed 08/03/20 Page 40f11 PagelD #: 4

TI. STATEMENT OF FACTS

State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed.

A. Describe where and when the events giving rise to your claim(s) arose.

Ox obey jee Lo, POR ISP HA ze\t+ VON

 

 

B. On what date did the events eng rise to your claim(s) occur?
i

Serolbec Wb 729 41% hei Orteaber 27 2 9

 

C. ‘What are the facts underlying your claim(s)? (For example: What happened to you?
_ Who did what?)

Ow Oet obec lp, 2OtTy ciecakA 1.20 LIA, }
ce = [) > 4 nad heen AX OGr Ane NO aterne sinking
i my Abck man. we wece “lacved-in” ab ©
+e ci ta be. Ce Mave, A fram the. cel it mires
ine Ani extrAncd ino CLP CUMST ANCE. | wey Limitect
to A medical ei MACY SCN. Te eclacenl A se

 

 

at is PO,
ic Ah ey MELO ENC “2 the dpcw officer He Apo
ever, iuetead sb ar bes NG taken +o health secy-

 

a

CES, “To was, Cecuartec| i fa tive ' Letenants enue
4 ( av
Ce Ac ol ACES -} PN the - \ MAK &- down” CAO Awe

 

 

‘

‘ 3 SS

lAy Ec dh daw ou A Me adic \_ sto Ciné aye rth” ty
OALN iN HPEAC IG a WAS LAL A eta position Ave

 

i ; 4 iV
An yas. AIAL. Cieca “ayes AUS 2c SO, laher,

Nurse SA Ko chowed, IS Le xpal Ad necl hAN
i

a

Sitack on And he on bace lola. PAIN Noecse
Sanks ray MM TEMPE Cs “pyOCE ANC sc ,
ace BN cl la My wd th ou ck che c eub hfe MY AbOOMAG

7 i
‘

y

“AG

D

oe . gts, gu ‘. 7 fe
Pood Orec:
‘ as

at

Page 4 of 6
Case 3:20-cv-00136-GMG-RWT Document 1 Filed 08/03/20 Page 5of11 PagelD#: 5

IV. LEGAL CLAIM(S)

You are not required to make legal argument or cite any cases or statutes. However, state what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to

assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if
needed. |

 

 

A. TS L \ e \, iu 4
7 Ato Weren Ants SAN KOS ANC naover, srhey
8 i C “\ 1
Pie -- ann cf Me. OPEL Agick Ay me Ci ey a bMS 2A =
. : ‘ 4 ; chy
CA) CARs ants Cc lead ic OAIN ANC cl SUT ~

 

Le A er on RISA hac: - SCACS Ye VA Suter i

fs wey Ine cl | toate SSSIC MAI C sue. b aych | Wu den A

imree ‘a Mary Ate hele ime “hy Gee, Anich ni) j LL acy

tee cl MAMGE, hl InAniclic Ee Dau mae al Neu hy aud ALR ve ering

Z hate al) : te o Deke wie ~thes _ “Wwe.ce all

“pacty 4a OAL: bid LAK NACaSe ACY ye Sof farce. a
iv Qed ri nts pnd for Shey’ [ARK acckere bes col iL Mme

Oe an atoete cher ant Ws, Fos oh poacl ch Cher! ak

Me. e VW ony CAMERAS te nick _D- 2 Cpb<ih w

an tS
OQALN Dati ESN Car} i pes. MB mba | ram orish
Y - o ‘9

4

 

Vv. INJURY

Describe with specificity what injury, harm, or damages you suffered because of the events described
above.

 

“The niegleger ee of Del Sanke an rel Hor ec jleai-+.4 Dt
Ld Abel Azin ardeciuo. Debts be rock aston And Owens

 

 

4

VI. RELIEF

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relief, state your request generally. Do not
request a specific amount of money.

TL coe) 2408 855 from each ti "en anc Vac “ie

4 2 \
Baa ANA easa | Ut iSAMEe wt + > Bos O30 O arom Aci
a 4 A i . C CO .
c\ Sera buck ats CHAS aw DS A pi AN A Surfer in
Qo

Page 5 of 6
Case 3:20-cv-00136-GMG-RWT Document1 Filed 08/03/20 Page 6 of 11 PagelD #: 6

VI. = SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose.

Local Rule of Court 83.18 requires pro se plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk’s Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk’s Office may result in dismissal of your case.

Keeptr  &. Ryd
Signature of Plaintiff

 

4/20/2020
Date [ :

Page 6 of 6
Case 3:20-cv-00136-GMG-RWT Document 1 Filed 08/03/20 Page 7 of 11 PagelD #: 7

— ADDEN DOM =.
Davis, Keenay A

Cantbinosdion Pa 5S OB

a
i

pot

Verreacnr ional ee
USP Ha zs) Joo P.O. K 2EdO
Bruceton M Way WwW a 26 af
De “Te enc Lanrk © ‘d ‘
> tei. — .
Loptley, Joe
Comoe Se, WAC dan
USP Haze\to on ©)D. Box 2000)
Ber \ Scetony Ma \\s, \w \' “2Ae hy?

f*

Ue ont nuaker 1 Reg 4 ) ©
Wher’ ve | +o ld her My. DAI N WAS. et. The pA NOAWAS A
leve\ {9 (49 bei ny ae MWe Most tenee). TT ley ON tine
Stretthe: circa wo more. hours or SO, SW eaing " N
PAIN When a ZO Am Leicc Norse Sago retor-
Ned w rh \. rooverc . Vhey Sy Moly chec ckec] MW
— mMpecatys ce ne blood, pressure, then lay wwith-
aur checking MY Abdo wan, At CrcA B30 AM

bebe
Case 3:20-cv-00136-GMG-RWT Document1 Filed 08/03/20 Page 8 of 11 PagelD #: 8

AY DEN DS MAL
Davie, Keenan A * 1 ES - 92°7

NO chat ANGE @ Yor the eller, Pe raistant ene NON Alle. to
MON e (walk WAS ordered boy | +t Abe\u\ Ke Dabendant
3) te return te MY Unset \D- 2), T hAd been VOMHETRGY
TD Was Weal) ANicl exccuciAling PAIN. x told L + fecliy|

A,

Nz Z(Z Tt COL Lagt get OP Or wal, * wry ¢ SS oe ° ee

aces etanch No are ouNA OEP cer Wut (De No. \s)
SNeournogs Ane helped See (car. M, Liston CD + Neo
Yard Of Weer C. Owens 3 Deb No.5) rot Me. ot of the
shoetchea Al OK ito ne + “aor wihece . CAS ad UP | into A
Seta position | thy uUnbarealsle eS ONIN. Peers Liston,
Wot ANIC) Owens (Def's) Were Tavghing Ab Me tel\-
ING Mews stop 2 taking AMA ba ¢ OP. When id
wae feoule | xh \\. Noclul Aziz ‘old On ees Liston
nicl Owens ts AK Ze ‘oACK to | wy Un rt: Mt ANap
+i ME Ose A OEL Ww wy a le) lava eq AIS a SAY c\ ° Suakch
his ASS v ip! ” Offieer M. Lishod (Dek DD and OffFicer
G Owens (De 5) aynbins | MY UPPEr APMS Apa spor
\F ulders Anda care\es sf shy y ! /yececk Nessly pull ach Me or
the Floor, One ofVieer got uncer one Arm ait while
the other or Peer est eer othe eS AIC pe The oy
F ‘Ke. PASSING © out Foon the J nm ON cer vast (Deb b)
tes\d the TNS oth Cars "dong, his ASS lback to the Une!
he the two Hicers walked , AY Himes My fact/shoes
were CLA QKING ANG At Himes Zo could barely UC

a

3,

~ Offtcer M. Liston * Offer C Owens
~ Q—
Case 3:20-cv-00136-GMG-RWT Document 1 Filed 08/03/20 Page 9 of 11 PagelD #: 9

Davis, Keenan A

My ad toes be \ Pe My Lost The eAIN WAS. \nthence
a deFacah act IN M 'Y boxer 2... Al | the. wih i le. loot hy OFF"
veers /{Del 's) taunted ME. by tellino + AS i would | he
a \et easier iF would quit faking. Upan enter
iN @ He. SAI port sf vin be , Officers M.Liston
and C Owens “handed Pe Ove + O ANS amer Off rcer
That otfices sb strcted| +o. Me” you look Focked up! " He
Ahesiated Mme. To. My COOM, hess that oricer. left My
cell, aa \MEASSS emisar CASS. Ok \> QS} she. deLacation SO i+
+o0K A\| wv ENE =U “yt CoAnige « clothes.

Qiu this SAME CLAY; ects 12 Noon, Unt MANAGEL
Sanes CAIM= Onts +he by a. dorm. Nomeroue Ns Les
told UMiones of my SitwAtion. He enrberac| My

call Aud observed tha Snape T WAS iN Anid cAcdi 0€c)
medical About MY WOP SEN ING .f deteriorating stale.

Tr took medical sta checa g hour urs to SeNq\ tor
AN inmate. okey GO se medical to at A wi ee\ leclhair -
2 pi ick me LEA wel be wheeled 4o_ Mac\ ‘on TNMaAte
Bobby al) qot the whecle.chale And picked me UP
Ane) Coshed MG te bh eck LA Once AG AN INE WAS

seen bby Nurse San ko and PA Woover. Saco AGAIN
my temperature And bloed PPESSUCE WAS ta kel, How

 

SV this Hime they took hey Uli Ne cAMP! & WAS calle
ected, One of them cAI vhere WAS blood in Wy LUCING.

= had also expressed My Newel co\ WAS black. Ze owAS NOW

«=. “3
Case 3:20-cv-00136-GMG-RWT Document 1 Filed 08/03/20 Page 10 of 11 PagelD #: 10

ADDEN RUM TS.
“TS » * 2 : Bs ‘ epee y
Dawis, Keenan A” {656-027

bean by A dovtor Nor the clinical director, but was

ep. Spor acl hs she “outsi de" s Mergen cy coon ab ve
isp) Hospital.

ea ANA a the EMEP REN CY TOAM, the pt _

ENING) doctes had tests certo cmed. Ko shart +H
hacer . WAS Advised requ red Su ryery And blood
INFOS! ON / TTANSTUSION, TL WAS GOON -Hhereakher “taken

 
 
 

 
    
  
 

Me
if

te the. operat Ne POOM Ww here BUTGECY WAS Der”
tocmed +o repAir ulcer cuptures , KPher Suroery,
the ELOQEON Advi sad me thatthe cu Brures SCAMe
FOR physi CAI Yorre +rAUMA. LL KNOW = NAd done
Noni N& TO CAUSE Them. “Wnese CVETL FES Were
caused by Officers Hunt, Owens, and M. Liston
De ralli N& ME Off? the Stretcher onto the Soor
Amd Offfcecs “C Owens and M. Liston Dele) axacarc -
bated the damage lay drag NG Me to my Une
disprre my Crying in pain. Lh Nodul Aziz ordered
the Action dispte my PAIN And Condition.
as renal Ned hase: Ali2ed From Ochober lo, 2OA% unt)
cto ber 235,208, nN PAIN ANG paw have A large
unattractive scar $ram the SUCB EY.
Vee N cer >NY Nh to eri GON, My bandac& WAS
ardered to be changed. Nurse Sanke sud! PA Hoon
Yar crelocect Ma A Oebalber oth Agsch 2 & hy 213
vase Coakley (Deh) was notified but did nothi NG About

aA)
Case 3:20-cv-00136-GMG-RWT Document1 Filed 08/03/20 Page 110f11 PagelD #: 11

| ATDDENDIM Vv
Davie, Keenms A® fb SSo-92'7

g onli nuadvons Sheva Pes > SN.

he se. Decne Nk Vise > TTOCtE., Ww lhic| uA \eack +s
cuprure dy CC whi bah \ead ey SU rae my ANG blood

+, TAN ey ASS Jn | “a ot wh) Shy Ware ee Ce &S (
veh ;
BNO Vas os rt, Creating PAIN Ach avin NK a WA Al

i

somes

Anavish Agack per MANGE ‘body = CAM.

Ge ney nus On tran Po. S @\ VI

“50, p09 Geom ¢ each defen clan A for MEN Fal Ang ii sh
“15,009 fcom Defendants Abdul Aziz , C4 ©.Oueh, -
plunt ANC M. Lichen sor CAUSING Ne. “ok IS.

"400,000 from Defencdassk Com ley ter Neglecting his _ duly.

9

Gan NUE “NG, Crone . Po 4 4\ Der ‘SNC |Ancks

. ‘. T as oO { | po “fy .
Name ot DETEN cl Aart ‘ ui O Nounrt |
Name of Defendant 7: Wa rclen Joe Coakley

om At
